Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/113,830 filed on December 7, 2020. 
Claims 1-11 are pending;
Claims 1-11 are rejected.
Priority
The application claims priority under 35 U.S.C. 120 to U.S. non-provisional application No. 15/315,556 filed on December 1, 2016, which claims priority under 35 U.S.C. 119(e) to U.S. Provisional application No. 62/013,724 filed on June 18, 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2020 and March 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,862,969. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
17/113,830
Patent No. 10,862,969
1. A method, comprising: 

linking a construct with an industrial data object by a processor, the construct comprising a semantic construct that identifies a specific attribute hosted by the industrial data object, and 

the industrial data object comprising at least one of an attribute or a plurality of attributes within a device, or a property within an object; 








receiving a request from an application to access the industrial data object by using the construct; 


translating, by the processor, the construct into an internet protocol (IP) address; and 




responding at the direction of the processor to the request by routing the specific attribute hosted by the industrial data object to the application; 

wherein the IP address is associated with at least one of a set point or a measurand.
1. A method comprising: 

linking, by a processor, a construct with an industrial data object that represents an industrial equipment including a sensor, 
wherein the industrial data object hosts a plurality of attributes for the industrial equipment, and 
wherein the construct comprises a semantic construct in the form of at least one of an Internationalized Resource Identifier (IRI), a uniform resource identifier (URI), or a uniform resource locator (URL) that specifies a particular attribute among the plurality of attributes hosted by the industrial data object in the semantic construct, wherein the particular attribute corresponds to a sensor measurement reading output from the industrial equipment; 

receiving, by the processor, a request including the construct from an application to access the sensor measurement reading via the particular attribute; 

translating, by the processor, the construct into an internet protocol (IP) address that is associated with the sensor measurement reading output from the industrial equipment; and 

responding, at the direction of the processor to the request, by routing the sensor measurement reading to the application for displaying the sensor measurement reading.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (U.S. 2014/0088749, hereinafter referred to as “Ellis”).
Regarding claim 1,  Ellis disclosed a method, comprising: 
linking a construct with an industrial data object by a processor, the construct comprising a semantic construct that identifies a specific attribute hosted by the industrial data object (Ellis, Fig. 5.1 and [0046] disclosed that “Tool object model 550 provides a logical description in the automatic control environment of a physical tool "on the factory floor." ”), and the industrial data object comprising at least one of an attribute or a plurality of attributes within a device, or a property within an object (Ellis, [0057], “The value in the "dir.sub.3" field of the url-path of HTTP request 312 may identify the attribute field to be modified” and “Thus an exemplary URL may be http://server:port/Explorer/edit/objectID/FieldName with query string fieldName=value0 & fieldName=value1”); 
receiving a request from an application to access the industrial data object by using the construct (Ellis, [0056, 0044, 0045] disclosed that “information about an object is obtained by sending an HTTP request to HTTP server 300 using the URL-path string); and
responding at the direction of the processor to the request by routing the specific attribute hosted by the industrial data object to the application (Ellis, [0052], “step 504 uses the value in the “dir2”, the object ID to generate the corresponding information page and send the page too the client”; [0053], “in response to the information HTTP request, …, page server process generates the corresponding web page containing the detailed information for the selected object”, as shown in Fig. 6.2, where the web page is displayed to the client).
Ellis may not have explicitly disclosed
translating, by the processor, the construct into an internet protocol (IP) address; wherein the IP address is associated with at least one of a set point or a measurand.
However, Ellis disclosed in [0027] that the client communicate with the server using HTTP and TCP/IP.  Translating a URL into an IP address is part of the HTTP and TCP/IP standards that uses the domain name resolution (DNS) protocol, and it have been around well before the effective filing date of the instant application.  Therefore this claim limitation is obvious in view of Ellis.
Regarding claim 2, Ellis disclosed the method of claim 1. 
Ellis further disclosed wherein the IP address is associated with a set point and the set point is changeable (Ellis, [0055], “An attribute may be modified by the client sending an EDIT request in an HTTP request 312”).
Regarding claim 3, Ellis disclosed an apparatus, comprising: 
an interface having at least one input and an output; a processor coupled to the interface  (Ellis, [0024], “The present invention also allows users to interact with a station controller interfaced to the tool, querying and changing the configuration and status of the station controller, and instructing the controller to perform various activities”); and 
wherein the processor is configured to link a construct with an industrial data object (Ellis, Fig. 5.1 and [0046] disclosed that “Tool object model 550 provides a logical description in the automatic control environment of a physical tool "on the factory floor." ”), receive a request via the input from an application to access the industrial data object by using the construct (Ellis, [0056, 0044, 0045] disclosed that “information about an object is obtained by sending an HTTP request to HTTP server 300 using the URL-path string), and respond to the request by routing the industrial data object to the application via the output (Ellis, [0052], “step 504 uses the value in the “dir2”, the object ID to generate the corresponding information page and send the page too the client”; [0053], “in response to the information HTTP request, …, page server process generates the corresponding web page containing the detailed information for the selected object”, as shown in Fig. 6.2, where the web page is displayed to the client).
Regarding claim 4, Ellis disclosed the apparatus of claim 3. 
Ellis further disclosed wherein the construct comprises at least one of an Internationalized Resource Identifier (IRI), a uniform resource identifier (URI), a uniform resource locator (URL), an IPv4 address, an IPv6 address, an IPv6 address associated with an IEEE 64 bit extended address, or a 16 bit address unique to a local Personal Area Network (PAN) (Ellis, [0057], “Thus an exemplary URL may be http://server:port/Explorer/edit/objectID/FieldName with query string fieldName=value0 & fieldName=value1”).
Regarding claim 5, Ellis disclosed the apparatus of claim 3. 
Ellis further disclosed wherein the industrial data object comprises at least one of a device, an attribute or a plurality of attributes within a device, or a property within an object (Ellis, [0057], “The value in the "dir.sub.3" field of the url-path of HTTP request 312 may identify the attribute field to be modified”).
Regarding claim 6, Ellis disclosed the apparatus of claim 5. 
Ellis further disclosed wherein the device comprises at least one of a sensor, an actuator, or a controller (Ellis, [0024], “a station controller”).
Regarding claim 7, Ellis disclosed the apparatus of claim 3. 
Ellis further disclosed wherein the processor is further configured to request and receive permission to access the device (Ellis, Abstract and claim 1, “authenticating the request”; [0039], “user name and password”).
Regarding claim 7, Ellis disclosed the apparatus of claim 3. 
Ellis may not have explicitly disclosed
wherein the processor is further configured to translate the construct into an internet protocol (IP) address.
However, Ellis disclosed in [0027] that the client communicate with the server using HTTP and TCP/IP.  Translating a URL into an IP address is part of the HTTP and TCP/IP standards that uses the domain name resolution (DNS) protocol, and it have been around well before the effective filing date of the instant application.  Therefore this claim limitation is obvious in view of Ellis.
Regarding claim 9, Ellis disclosed the apparatus of claim 8. 
Ellis further disclosed wherein the IP address is associated with at least one of a set point or measurand (Ellis, [0057], “The value in the "dir.sub.3" field of the url-path of HTTP request 312 may identify the attribute field to be modified”).
Regarding claim 10, Ellis disclosed the apparatus of claim 9. 
Ellis further disclosed wherein the IP address is associated with a set point and the set point is changeable (Ellis, [0057], “The value in the "dir.sub.3" field of the url-path of HTTP request 312 may identify the attribute field to be modified”, implying the attribute is changeable).
Regarding claim 11, Ellis disclosed the apparatus of claim 3. 
Ellis further disclosed wherein the application comprises at least one of a client-based application or a web-based server (Ellis, [0026], “A plurality of clients 112-115 facilitate user interactions with a plurality of automated manufacturing tools 111. Within clients 112-115, the tool management facilities are provided via a standard web browser.”; [0027], “Clients 112-115 are networked with server 110”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
8/8/2022